                             Case 20-10691       Doc 121     Filed 10/08/20    Page 1 of 10
Entered: October 8th, 2020
Signed: October 8th, 2020

SO ORDERED




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MARYLAND

                                                         )
         In re:                                          )
                                                         )
         Zachair, Ltd.,                                  )       Case No.: 20-10691-TJC
                                                         )
                                   Debtor.               )       Chapter 11
                                                         )


                                        STIPULATED PROTECTIVE ORDER
                     Zachair, Ltd. (the “Debtor”), the debtor and debtor in possession in the above captioned
         case, Sandy Spring Bank (“Sandy Spring”), and PD Hyde Field LLC (“PD Hyde Field”) have

         requested this Court enter this Stipulated Protective Order (the “Protective Order”) governing the

         discovery of certain confidential information in connection with the Debtor’s Motion Pursuant

         To 11 U.S.C. §§ 105, 361, 362, 363, 364; 507 and Fed. R. Bankr. P. 2002, 4001 And 9014; and

         Local Bankruptcy Rules 4001-4 and 4001-5; (I) Authorizing the Debtor To Obtain Postpetition

         Financing, (II) Granting Liens And Super-Priority Claims, (III) Granting Adequate Protection

         To Prepetition Secured Lender, (IV) Modifying The Automatic Stay, and (V) Granting Related

         Relief (the “Motion”). Pursuant to 11 U.S.C. § 105, Rules 9014, 7026 of the Federal Rules of
                 Case 20-10691       Doc 121     Filed 10/08/20     Page 2 of 10




Bankruptcy Procedure (the “Bankruptcy Rules”), Rule 26(c) of the Federal Rules of Civil

Procedure (the “Civil Rules”), and Rule 502 of the Federal Rules of Evidence (the “Evidence

Rules”), and for good cause appearing, it is hereby ORDERED:

       1.      Scope of Order. This Protective Order governs the use and handling of

documents, electronic information in any form (including embedded data and metadata),

testimony, discovery responses, and other information, which is deemed Confidential (as defined

below) including all copies, excerpts and summaries thereof (collectively, the “Confidential
Material”) produced or given by any party or non-party (the “Producing Party”) to another party

(the “Receiving Party”) in connection with any discovery conducted in connection with Debtor’s

motion for approval of debtor-in-possession financing [clerk’s docket no. 107] (the “DIP

Motion”) and any response thereto, including, without limitation, deposition testimony,

interrogatories, answers to interrogatories, requests for admission, responses to requests for

admission, documents, information and things produced, as well as any and all copies, abstracts,

digests, notes, summaries, and excerpts thereof (collectively referred to as “Discovery

Material”). This Protective Order does not apply to information or Discovery Materials lawfully

possessed by a non-designating party prior to the commencement of the Bankruptcy Case or any

publicly disclosed information.

       2.      Non-Disclosure of Protected Confidential Material. Except with the prior

written consent of the Producing Party, any Discovery Material that the producing party or entity

designates as “Confidential” shall be treated as “Confidential Material” and shall not be

disclosed to any person or used for any purpose, except as expressly permitted as described

herein. All Confidential Material shall be used only for the purpose of the above-captioned

bankruptcy case (the “Bankruptcy Case”) (including any appeals), and shall not be used,

revealed or disclosed for any other purpose, including any other business, competitive, personal,

private, public, or other purpose.


                                                 2
                 Case 20-10691       Doc 121      Filed 10/08/20      Page 3 of 10




       3.      Designating Materials.

               a.      A party shall designate information, documents or things as “Confidential”

only after a good faith evaluation and belief that such documents and/or things are, in fact,

entitled to such protection under law.

               b.      Except as otherwise provided herein, a designation of “Confidential” shall

be made by stamping (or affixing) “Confidential” on each page of the Discovery Material to be

treated as confidential or otherwise expressly indicating that the Discovery Material shall be
treated as Confidential Material. “Confidential” information means information, documents, or

things (including transcripts) that have not been made public by the disclosing party and that the

disclosing party reasonably and in good faith believes contains or comprises: (i) personal

information of third parties, including financial information, (ii) proprietary business

information, including but not limited to non-public information related to the sale of the

Debtor’s real property, (iii) information invasive of a person’s legitimate privacy interests, or (iv)

or other information for which a good faith claim of need of protection from disclosure can be

made under the Civil Rule 26.

               c.      The terms of this Protective Order shall apply to any Discovery Material

that was produced prior to the entry of this Protective Order.

               d.      To expedite discovery in connection with the Motion, the Debtor intends

to make available to requesting parties documents that are stored in the online data room

maintained by the Debtor’s broker, Fraser Forbes (the “Data Room”). Documents in the Data

Room may exceed the scope of the requests for production, or the documents that the Debtor

believes are properly produced. To facilitate discovery, all documents now or hereafter located

in the Data Room shall be deemed to have been designated by the Debtor as Confidential

Material without the need for stamping or affixing any “Confidential” label.




                                                  3
                 Case 20-10691       Doc 121      Filed 10/08/20      Page 4 of 10




               e.      If the Confidential Material is non-documentary in nature, (for example, a

computer, cd-rom, zip drive, diskette, compact disk, physical exhibit or other thing), the

designations shall be placed either on the physical exhibit or thing itself or on the case, container

or envelope containing the Confidential Material.

               f.      The failure of a party to designate Discovery Material as Confidential

Material shall not constitute, or have the effect of, a waiver of any later claim that such

Discovery Material or any similar Discovery Material should be treated as Confidential Material
and the parties reserve the right to demand the return of any such protected information and all

copies thereof. Good faith disclosure of such Discovery Material by any party prior to such later

designation, however, shall not be deemed a violation of the provisions of this Protective Order.

               f.      If a Producing Party becomes aware that the production of Discovery

Material was not designated as Confidential Material, the Producing Party shall promptly

provide written notice of such production to the Receiving Party. Absent objection by the

Receiving Party within five (5) business days of receipt of such notice, the Producing Party may

designate such Discovery Material as Confidential Material and the parties will treat it as such.

               g.      Recognizing that it is more burdensome and expensive for a party to handle

documents and information designated Confidential, the parties agree not to overuse and abuse

these designations. If any party concludes that particular Confidential Material should not be

treated as Confidential Material in accordance with the terms of this Order, that party shall so

notify the Producing Party in writing and state the basis for this conclusion. The parties shall

expeditiously attempt to agree, in writing, that the Discovery Materials are or are not entitled to

Confidential Material treatment. If the parties are unable in good faith to agree within a

reasonable time, not to exceed five (5) business days, the Receiving Party may thereafter file a

motion with the Court to remove from protection as Confidential Material the material in dispute.

The Producing Party shall have an opportunity to respond to any such motion and set forth the


                                                  4
                 Case 20-10691        Doc 121     Filed 10/08/20     Page 5 of 10




reasons that the designated documents and/or things are, in fact, entitled to such protection.

Pending resolution of the party’s negotiations or the Court’s decision on such motion, the

document or thing at issue shall continue to be afforded full protection as Confidential Material.

       4.      Permissible Disclosure of Confidential Material. Except as otherwise provided

herein, Confidential Material shall not be disclosed to anyone other than those persons listed

below, but then only for purposes related to the Bankruptcy Case:

               a.      the Court (including any appellate court) and its officers, court reporters,
interpreters, and other Court personnel serving similar functions in this action;

               b.      those attorneys, paralegals and staff of the parties’ attorneys and of the

respective law firms of the attorneys and their outside vendors who are engaged in the conduct of

this matter;

               c.      persons retained, or in good faith being considered for retention, with

respect to the Bankruptcy Case by the respective parties as independent experts and/or expert

witnesses;

               d.      the parties;

               e.      witnesses including at deposition or trial; and

               f.      other persons, as agreed to in writing or on the record by all parties, to

whom counsel seeking agreement in good faith believes it is necessary to disclose such

Confidential Material in order to prosecute the Bankruptcy Case, including investigating the

Debtors’ claims.

       5.      Depositions. Notwithstanding anything to the contrary, any party may show to a

deponent at a deposition Confidential Material as long as the documents and relevant portions of

the deposition transcript are designated as “Confidential.” The showing to a deponent of

Confidential Material pursuant to any provision of this Protective Order shall not otherwise

affect the status and treatment of such Confidential Material. If the Confidential Material is used


                                                  5
                 Case 20-10691        Doc 121     Filed 10/08/20      Page 6 of 10




in connection with a deposition, then a party may designate all or any portion of that deposition

as “Confidential” by sending, within seven (7) business days after receiving a copy of the

deposition transcript or thirty (30) days after the date of the deposition testimony, whichever is

earlier, a written notice to all counsel and to the witness, setting forth the page and line numbers

of the portions of the transcript to be so designated. The designating party shall label the

relevant pages of all such designated transcripts in their possession with the appropriate legend.

The “Confidential” designated portions of the record shall then be treated as part of the
Confidential Material described herein. A party may not “blanket” designate an entire deposition

confidential, but only those parts that disclose the confidential information.

       6.      Hearings or Trial. Subject to the requirements of the Evidence Rules, made

applicable by the Bankruptcy Rules, nothing herein shall restrict the presentation of any evidence

to the Court at trial or any other hearing in this action; provided that such presentation shall not

constitute a waiver of any restriction contained in this Protective Order, and the parties shall take

reasonable steps to maintain the confidentiality of Confidential Material at trial or any other

hearing in this Bankruptcy Case in such manner as the Court may direct. A party that intends to

present Confidential Material at a hearing or trial will either (a) obtain the advance written

consent to such use from the Producing Party (through the Producing Party’s counsel, including

via email or other electronic transmission), or (b) seek leave of the Court to use such

Confidential Material or any substantive references thereto at such trial or hearing under seal,

provided that, to the extent such Confidential Materials are being used in a pleading, such

Receiving Party may contemporaneously file a pleading with the Court in redacted form with the

Confidential Material redacted, as further set forth in paragraph 7 below. Subject to any

scheduling or pretrial order requiring the pre-filing of exhibits, requests to use Confidential

Materials may be made during the hearing on the DIP Motion. The Court may thereafter make

such orders as are necessary to govern the use of such documents or information at any hearing


                                                  6
                Case 20-10691        Doc 121      Filed 10/08/20     Page 7 of 10




or trial in this Bankruptcy Case.

       7.      Pleadings and Other Court Filings. Counsel for any party wishing to file

Confidential Material with a motion or pleading shall file such documents with the Court with

the confidential information matter redacted, and affix a statement on the pages where the

redactions appear with the following:

                     “CONFIDENTIAL – SUBJECT TO COURT ORDER”

Counsel may provide an unredacted courtesy copy to the judge and counsel.
       8.      Duty to Inform. Prior to disclosure of an opposing party’s Confidential Material

to any officer, employee or in-house counsel of any party; any expert/expert witness; or any

other person, pursuant to paragraph 4, counsel for the party seeking to make such disclosure shall

inform each such officer, employee, in-house counsel, person or expert/expert witness that the

Confidential Material is confidential and may not be disclosed or used except as provided in this

Order. Furthermore, prior to disclosure of any Confidential Material to such officer, employee,

in-house counsel, person or expert, the officer, employee, in-house counsel, person or expert

shall first read this Order and sign a copy of the Confidentiality Agreement attached hereto as

Exhibit A and thereby become subject to this Protective Order and be bound by its terms. A

copy of the signed Confidentiality Agreement is to be retained by counsel for the party making

the disclosure, and a copy is to be provided upon request to counsel for the other party.

       9.      Compulsory Production to Third Parties. Should a Receiving Party receive a

request from any government authority or other third party for compulsory production of

information that the Receiving Party believes applies to any Confidential Material, including the

content and substance thereof, that a Producing Party has produced in the Bankruptcy Cases,

before producing such information, the Receiving Party shall: (i) inform the requesting party of

the existence of this Order; and (ii) notify the Producing Party in writing of the request within

two (2) days of receipt of the request or as soon thereafter as is reasonably practicable. The


                                                 7
                Case 20-10691        Doc 121     Filed 10/08/20     Page 8 of 10




Receiving Party shall produce only such Confidential Material necessary to strictly comply with

the compulsory request for production received by such Receiving Party. The Producing Party

shall be permitted to take all action it deems necessary and appropriate to protect the disclosure

of Confidential Information to the requesting third party.

       10.     Privilege. Pursuant to the Evidence Rules, made applicable by the Bankruptcy

Rules, the production or disclosure of any document that a producing party later claims should

not have been produced because of a privilege, including, but not limited to, the attorney-client
privilege or work product doctrine (“Produced Privileged Document”), will not be deemed to

waive any privilege. If any party becomes aware of the production of a Produced Privileged

Document by any party, the party shall provide written notice of such production. Within five

(5) business days after receipt by any party of notice that a Produced Privileged Document was

produced or disclosed, sufficiently identified by Bates number or other method to enable its

identification, all recipients of the Produced Privileged Document shall collect all copies or

reproductions thereof and either segregate them to protect them from use, or, if requested,

return them to the producing party and shall delete such Produced Privileged Document from

any medium. If the recipient disputes the protected nature of the Produced Privileged

Document, then the recipient shall so notify the producing party in writing at the time the

documents, information, and Discovery Materials are segregated or returned to the producing

party, or within a reasonable time thereafter. If the dispute cannot be resolved after conferring

in good faith with the producing party, the recipient may promptly file a motion with the court

to compel production of such documents, information, and Discovery Materials, attaching the

information at issue, under seal. The producing party shall have the burden of demonstrating

the protected nature of the Produced Privileged Document. The producing party must retain

the information until the claim is resolved. If the protected nature of the Produced Privileged




                                                 8
                Case 20-10691        Doc 121      Filed 10/08/20     Page 9 of 10




Document is upheld, the Receiving Party shall return or destroy the Produced Privileged

Document if not previously returned or destroyed.

       10.     Termination of Bankruptcy Case. This Protective Order shall remain in effect

through completion of the DIP Motion and shall continue to be binding upon the parties hereto

(including any non-parties who have agreed to be bound hereby) and upon all persons to whom

Confidential Material has been disclosed or communicated after termination of proceedings with

respect to the DIP Motion.
       11.     Modification. Nothing in this Protective Order shall prevent any party or other

person subject to it from seeking modification for good cause of this Protective Order or from

objecting to discovery that it believes to be otherwise improper or as to which it believes this

Protective Order provides insufficient protection. Nothing in this Protective Order shall be

deemed or construed as adjudication or waiver or any discovery objection or contention. In

addition, disclosure of Confidential Material pursuant to discovery or the procedures set forth in

this Protective Order does not constitute a waiver of any trade secret, intellectual property, and

proprietary right or claim to, in or with respect to such Confidential Material.

       12.     Previously Obtained Material. Nothing in this Protective Order shall preclude

any party to this Protective Order or its attorney from showing a document designated as

Confidential to an individual who prepared, authored, received, or reviewed the document prior

to the filing of this Bankruptcy Case.

       13.     Court Retains Jurisdiction. This Court expressly retains jurisdiction over this

Bankruptcy Case for enforcement of the provisions of this Protective Order.

       14.     Return or Destruction of Protected Material. Upon the written request of any

Producing Party, within sixty (60) days of the conclusion of the DIP Motion, including all

appeals, all Protected Material supplied by any Producing Party, and all copies thereof, shall be

returned to the Producing Party or shall be destroyed and their destruction certified.


                                                 9
               Case 20-10691       Doc 121     Filed 10/08/20     Page 10 of 10




       15.     Parties May Use Their Own Protected Material. Nothing in this Order shall

affect a party’s use or disclosure of its own documents and records in any way.

WE ASK FOR THIS:


/s/ Kevin M. O’Donnell
Bruce W. Henry, #05873
Kevin M. O’Donnell
HENRY & O’DONNELL, P.C.
300 N. Washington Street
Suite 204
Alexandria, VA 22314
(703) 548-2100
(703) 548-2105 (fax)
bwh@henrylaw.com
Counsel to Sandy Spring Bank


/s/ Bradford F. Englander
Bradford F. Englander
WHITEFORD TAYLOR
3190 Fairview Park
Suite 800
Falls Church, VA 22042
(703) 280-9081
benglander@wtplaw.com
Counsel to the Debtor


/s/ Michael J. Lichtenstein
Michael J. Lichtenstein
SHULMAN ROGERS
12505 Park Potomac Avenue
Sixth Floor
Potomac, MD 20854
(301) 230-5231
mjl@schulmanrogers.com
Counsel to PD Hyde Field, LLC


                                  *** END OF ORDER ***

                                               10
